Name: Commission Regulation (EU) NoÃ 681/2010 of 29Ã July 2010 amending for the 132nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  international affairs;  civil law;  Asia and Oceania;  politics and public safety
 Date Published: nan

 30.7.2010 EN Official Journal of the European Union L 198/7 COMMISSION REGULATION (EU) No 681/2010 of 29 July 2010 amending for the 132nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 19 July 2010 the Sanctions Committee of the United Nations Security Council decided to add four natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2010. For the Commission For the President Karel KOVANDA Acting Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Amir Abdullah (alias Amir Abdullah Sahib). Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a(4)(b): 20.7.2010. (2) Anwar Nasser Abdulla Al-Aulaqi (alias (a) Anwar al-Aulaqi, (b) Anwar al-Awlaki, (c) Anwar al-Awlaqi, (d) Anwar Nasser Aulaqi, (e) Anwar Nasser Abdullah Aulaqi, (f) Anwar Nasser Abdulla Aulaqi). Date of birth: (a) 21.4.1971, (b) 22.4.1971. Place of birth: Las Cruces, New Mexico, United States of America. Nationality: (a) United States of America, (b) Yemeni. Other information: In hiding in Yemen as at December 2007. Date of designation referred to in Article 2a (4) (b): 20.7.2010. (3) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr. Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr. Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Afghanistan. Nationality: Afghan. Other information: Associated with the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Date of designation referred to in Article 2a(4)(b): 20.7.2010. (4) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund, (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Adress: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Kandahar, Afghanistan. Other information: Is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Date of designation referred to in Article 2a (4) (b): 20.7.2010.